Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147109-10 & (78)                                                                                     Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  _________________________________________                                                                 Brian K. Zahra
                                                                                                    Bridget M. McCormack
  In re DORIS M. HEINZERLING LIVING                                                                       David F. Viviano,
  TRUST, NED HEINZERLING LIVING TRUST,                                                                                Justices
  and NED AND DORIS HEINZERLING
  CHILDREN’S TRUST, f/b/o ERIC E.
  HEINZERLING.
  _________________________________________
  ERIC E. HEINZERLING,
             Petitioner-Appellant,
  v                                                                 SC: 147109
                                                                    COA: 299555
                                                                    Oakland PC: 2005-297525-TV
  LYNN H. STINSON,
            Respondent-Appellee.

  _________________________________________/

  ERIC E. HEINZERLING,
             Plaintiff-Appellant/
             Cross-Appellee,
  v                                                                 SC: 147110
                                                                    COA: 299557
                                                                    Oakland PC: 2009-325549-CZ
  JON B. MUNGER and
  JON B. MUNGER, P.L.L.C.,
            Defendants-Appellees/
            Cross-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 22, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         p0923
                                                                               Clerk